UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 12, 2014 (Date of earliest event reported) Stillwater Mining Company (Exact name of registrant as specified in its charter) Delaware 001-13053 81-0480654 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1321 Discovery Drive, Billings, Montana (Address of principal executive offices) (Zip Code) (406) 373-8700 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously announced, on November 14, 2014, Stillwater Mining Company, a Delaware corporation ("Stillwater" or the "Company") announced the retirement of its Chief Financial Officer, Gregory Wing, and the appointment of Christopher Bateman as its new Chief Financial Officer. In connection with the these changes in management, the Company and Mr. Wing entered into a severance agreement, dated December 1, 2014, governing Mr. Wing's retirement from Stillwater. Pursuant to the Agreement, Mr. Wing will receive a severance payment equal to $1,337,568.02 in cash, less required holdings. The Agreement is attached hereto as Exhibit 10.1and incorporated herein by reference. Additionally, the Company and Mr. Bateman have entered into an employment agreement, dated as of November 13, 2014, governing Mr. Bateman's employment with the Company. Pursuant to this agreement, Mr. Bateman will receive a base salary of $385,000 per year and a short and long-term incentive bonus as described in the agreement. Mr. Bateman will also be eligible to participate in the benefit programs of the Company. This agreement is attached as Exhibit 10.2and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 10.1Gregory Wing Severance and General Release Agreement 10.2Christopher Bateman Executive Employment Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 12, 2014 STILLWATER MINING COMPANY By: /s/ Brent R. Wadman Brent R. Wadman Corporate Secretary
